DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract is objected to for referring to purported merits of the invention in lines 1-2, and 6-7. See MPEP 608.01(b). Appropriate correction is required.

Claim Objections
Claim 4 is objected to because at line 2, “second members” should read --second member--, as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the other two of the rollers" in line 2. There is insufficient antecedent basis for this limitation in the claim; a set number of rollers is not previously set forth in the claim(s). Therefore, it is unclear from the claim(s) which rollers constitutes “the other two of the rollers”. For the purpose of this action, this limitation has been interpreted as --another two of the rollers--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,378,816 (Pfister).
Regarding claim 1, Pfister discloses a telescopic module (12; see Figures 2-6), comprising:
a first tube (14) having a passageway therein;
a second tube (24) received in the passageway of the first tube for reciprocation;
a holder (16, 46) mounted on the first tube; and
a plurality of rollers (82) pivoted on the holder to rest against the first tube (see Figure 4);
wherein at least one of the rollers has two first members (108, 118), a second member (128), and a shaft (106); the second member has opposite ends engaging the first members respectively (see Figure 6); the shaft passing through the first members and second member, and opposite ends of the shaft are connected to the holder (see Figure 4).
Regarding claim 2, Pfister discloses the second member (128) has a channel in which the shaft (106) is received; a diameter of the channel is larger than that of the shaft to receive lubricant therein (see Figure 6).
Regarding claim 3, Pfister discloses the second member (128) has a diameter smaller than that of the first members (108, 118; the coils of the second member possessing a diameter smaller than an outer diameter of the first members as shown in Figure 6. See also Figure 10 where an outer diameter of the second member is smaller than that of the first members).
Regarding claim 4, Pfister discloses each of the first members (108, 118) has a cavity (see, e.g., 116, 122, 126) to receive the ends of the second members (128; see Figure 6).
Regarding claim 5, Pfister discloses the holder (16, 46) has two base members (92, 94) and two connecting members (90); the base members are connected to the first tube (14, via sliding engagement), and the connecting member have opposite ends connected to the base member respectively (see Figure 6).
Regarding claim 6, Pfister discloses two of the rollers (82) are connected to the connecting members (90), and another two of the rollers are connected to the base members (92, 94; see Figure 6).
Regarding claim 7, Pfister discloses each of the base members (92, 94) has a holding portion (98) to receive the rollers (82) connected to the connecting members (90; see Figure 6).
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pfister discloses the telescopic module of claim 7, but fails to disclose each of the base members (92, 94) further has a fixed portion, to which the holding portion (98) is fixed; the fixed portions of the base members are fixed to the first tube (14). The prior art fails to fairly show or suggest a modification to Pfister such that each of the base members further has a fixed portion, to which the holding portion is fixed; the fixed portions of the base members are fixed to the first tube. Further, such a modification would teach away from the intended holder structure of Pfister and would require holder portion 46 to be directly connected to the first tube instead of the holder body 16.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 1, 2022